Title: William P. Van Ness’s Narrative of the Events of June 18, 1804
From: Van Ness, William P.
To: 


On the afternoon of the 17th June last I received a Note from Col: Burr requesting me to call on him the following morning which I did. Upon my arrival he observed that it had of late been frequently stated to him that Genl Hamilton had at different times and upon various occasions used language and expressed opinions highly injurious to his reputation—that he had for some time felt the necessity of calling on Genl Hamilton for some explanation of his conduct, but that the statements which had been made to him, did not appear sufficiently authentic to justify the measure. That a Newspaper had however very recently been put into his hands in which he perceived a letter signed Ch: D. Cooper containing information, which he thought demanded immediate investigation. Urged by these circumstances and justified by the opinion of his friends, he said, that he had determined to write Genl Hamilton a Note upon the subject which he requested me to deliver. I assented to his request, and on my return to the City which was at 11 o clock the same morning, I delivered to Genl Hamilton the Note which I received from Col: Burr for that purpose & of which the following is a Copy.
